Los hechos están-expresados en la- opinión';
El Juez Asociado Sb. Aldrey,
emitió la opinión del tribunal.
Aun cuando el apelante no opuso excepción alguna a la acu-sación ante el tribunal inferior, sin embargo al sostener su re-curso de apelación alega en primer término que la acusación es insuficiente para sostener la- sentencia condenatoria dictada contra él porque no expone becbos constitutivos de delito.
En el caso de El Pueblo v. Wys, resuelto en el día, dé hoy, hemos estudiado detenidamente una acusación similar a la que motivó la conclena del apelante, y de acuerdo con las ra-zones consignadas en la opinión, emitida para resolver ese caso, tenemos que llegar a la conclusión de que la acusación contra Aniceto Berrios no le imputó delito alguno.

Revocada la sentencia apelada y absuelto el- ‘ acusado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciado Wolf.
*532.. Los Jueces Asociados Sres.. del Toro y Hutchison, disin-tieron. . . .